          Case 1:19-mj-00130-GMH Document 1-1 Filed 05/16/19 Page 1 of 1



                                           STATEMENT OF FACTS

         On Wednesday, May 15, 2019 at approximately 7:12 a.m., members of the Metropolitan Police Department
(MPD) Seventh District Crime Suppression Team (CST) responded to 412 Mellon Street, Southeast, Apartment 2 in
Washington, D.C. to execute search warrant number 2019 CSW 2587, signed in the Superior Court for the District
of Columbia on May 10, 2019. Officer Lucas Lawrenz obtained the search warrant after viewing several Instagram
videos depicting an individual Officer Lawrenz knows as Dominique Wooten holding multiple handguns. Prior to
obtaining the search warrant, Officer Lawrenz also verified that Dominique Wooten has a prior felony conviction
and is currently on court supervision through the District of Columbia Court Services and Offender Supervision
Agency (CSOSA), and that his listed and verified address with CSOSA is 412 Mellon Street, Southeast, Apartment
2 in Washington, D.C.

          The apartment is a two-bedroom apartment leased by Witness One, who lives in the apartment with her
boyfriend, Witness Two, and her children. Witness One and Witness Two occupy one bedroom in the back of the
apartment and her children occupy the second bedroom in the front of the apartment. Dominique Wooten has been
staying in the living room, which is in-between the two bedrooms. When officers entered the apartment, Dominique
Wooten was standing in the hallway that leads from the front door to the living room. Witness One was in the living
room and Witness Two was in the back bedroom. Witness One told Officers that Dominique Wooten had been
keeping his property in a closet in the living room next to the couch where he had been sleeping. Officers Altiere
and Lawrenz searched the closet. Officer Lawrenz observed a high capacity magazine and the grip of a black pistol
sticking out from a black backpack that was hanging in the closet. Also inside of the black backpack were court
documents in the name of Dominique Wooten. A small red satchel-style bag was hanging next to the black backpack
in the closet, and this bag contained Dominique Wooten’s Washington, D.C. identification card.

      The firearm was recovered and determined to be a Glock 19 9mm handgun with a serial number of
ACHN737, loaded with one (1) round in the chamber and thirty-one (31) rounds in the high-capacity magazine.

         A criminal history check of Dominique Wooten through the National Crime Information Center confirmed
that he has a prior conviction for Robbery in Prince George’s County Maryland, docket number CT110634B with a
date of disposition of October 28, 2011. There are no firearms manufactured in the District of Columbia.




                                                             _________________________________
                                                             OFFICER CALEB DEMERITT
                                                             METROPOLITAN POLICE DEPARTMENT



SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF MAY, 2019.



                                                             ___________________________________
                                                             G. MICHAEL HARVEY
                                                             U.S. MAGISTRATE JUDGE
